DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claim
In the claim set filed on 02 MAY 2022, Applicant has amended Claim 1, 8-13, 16, and 18-19.  Current pending claims are Claims 1, 2, 4, 6, 8-14 and 16-19. 
Response to Amendment
Applicant’s arguments, see REMARKS, filed 02 MAY 2022, with respect to the 112(b) rejections and the 102 and 103 art rejections have been fully considered and are persuasive.  The 112(b) rejections and the 102 and 103 art rejections has been withdrawn. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the previous rejection, the Examiner had indicated that Claims 8-12, 14, 15, 17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In the amendment to the claims filed on 02 MAY 2022, the allowable subject matter of Claim 15 has been incorporated into independent Claim 1.  The allowable subject matter of Claim 20 has been incorporated into independent Claims 18 and 19. Claims 7, 15 and 20 have been cancelled. 
The Examiner has updated the search and reconsidered the cited reference to HONG, the IDS and any cited references on the IDS.  
As previously indicated, the allowable subject matter directed at detecting a contact angle of a droplet is not found in the prior art.  The closest prior art of record is to HONG.  While HONG mentions contact angle in the text of the document, it does not discloses detecting a contact angle and performing other steps in regards to the detected contact angle.  
Subject matter relating to detecting a contact angle of the droplet; and determining, at the beginning of the applying period of the first driving signal, a characteristic of the first driving signal according to the detected contact angle, wherein the characteristic includes at least one of a time length, a duty ratio, and a frequency in the applying period is not found or suggested in the prior art or upon further searching by the Examiner. 
Claims 1, 2, 4, 6, 8-14 and 18-19 are allowed. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with MICHAEL J MUSELLA on 12 MAY 2022.
The application has been amended as follows: 
In Claim 1, in the instance of ‘the droplet’, has been changed to ‘a droplet’; and 
In Claim 11, in the instance of ‘a time length of the interval’ in line 4, has been changed to ‘a time length of an interval’. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM





/CHRISTINE T MUI/Primary Examiner, Art Unit 1797